Judgment, Supreme Court, New York County, entered on February 11, 1976, unanimously affirmed, without costs and without disbursements. While the parties stipulated to sever the appeal as to defendant-respondent David Steine, we believe it was the intention of the parties that the determination in this case should be applicable to all joining in the stipulation. The benefit of the determination, in the opinion of this court, should be extended to the estate of the severed defendant, unless the estate elects otherwise. Concur—Stevens, P. J., Kupferman, Birns, Lane and Nunez, JJ.